Judgment, Supreme Court, New York County (Robert M. Haft, J.), rendered September 26, 1990, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The informant’s statement, in which he admitted accompanying defendant to the victim’s apartment and remaining outside during the shooting, did not constitute a declaration against penal interest, and was therefore insufficient by itself to provide the police with probable cause to arrest defendant (see, People v Johnson, 66 NY2d 398, 402-404). However, the combination of the informant’s statement, his photo identification of defendant, and the detailed descriptions by the victim’s sister, who knew defendant from the neighborhood and saw him as he entered the apartment just before the shooting, was sufficient to provide probable cause, and thus the motion to suppress defendant’s statements was properly denied. Concur —Sullivan, J. P., Milonas, Ellerin and Kassal, JJ.